PER CURIAM.
Upon consideration of the report and recommendation of the special master, the petition seeking a belated appeal of the judgment and sentence rendered on October 19, 2001, in Leon County Circuit Court case number 2000-4981, is granted. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as a notice of appeal. See Fla. R.App. P. 9.141(c)(5)(B). If petitioner qualifies for the appointment of counsel, the lower tribunal shall appoint counsel to represent him on appeal.
ERVIN, BROWNING and HAWKES, JJ., concur.